      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 1 of 41                      FILED
                                                                                  2020 Feb-12 AM 11:42
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION
KESHA LASHAWN BOGUS,                       )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 2:17-cv-827-GMB
                                           )
CITY OF BIRMINGHAM,                        )
ALABAMA, et al.,                           )
                                           )
       Defendants.                         )

                    MEMORANDUM OPINION AND ORDER

      Pursuant to 28 U.S.C. § 636(c), the parties have consented to the jurisdiction

of a United States Magistrate Judge. Pending before the court is the Motion for

Summary Judgment filed by defendants the City of Birmingham, William A. Bell

Sr., Paul Irwin, and Herman Harris. Doc. 110. Plaintiff Kesha LaShawn Bogus has

filed a response in opposition to the motion (Doc. 120), and the defendants have

filed a reply brief in support. Doc. 127. Also pending is a Supplemental Motion to

Compel (Doc. 121) filed by Bogus. After careful consideration of the parties’

submissions and the applicable law, and for the reasons that follow, the court

concludes that the Supplemental Motion to Compel is due to be denied, and that

Motion for Summary Judgment is due to be granted.

                       I. JURISDICTION AND VENUE

      The court has jurisdiction over the claims in this lawsuit pursuant to 28 U.S.C.
       Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 2 of 41




§ 1332. The parties do not contest personal jurisdiction, nor do they contest that

venue is proper in the Northern District of Alabama. The court finds adequate

allegations to support the propriety of both.

            II. FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiff Kesha LaShawn Bogus filed suit on May 19, 2017, asserting a

number of claims arising out of her employment with the City of Birmingham,

Alabama (the “City”) as a police officer. Doc. 1. On June 20, 2017, the defendants

filed a motion to dismiss or, in the alternative, a motion for more definite statement.

Doc. 10. On April 11, 2018, the court granted in part and denied in part the

defendants’ motion, dismissing a number of claims and finding that Bogus had

viable claims remaining under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 1981, and 42 U.S.C. § 1983. Doc. 32 at 43–44.

      The Birmingham Police Department (“BPD”) hired Bogus as a police officer

in 1996. Doc. 112-1 at 26. Bogus, who is a black woman, was assigned to the

security detail for Mayor William A. Bell in 2012. Docs. 112-1 at 26 & 112-8 at 3.

Bogus was one of four officers assigned to the security detail, all of whom rotated

daily between working directly for the Mayor, for the Mayor’s office, or on other

tasks. Doc. 112-8 at 2. Sergeant Herman Harris, a black man, was responsible for

scheduling the officers on Mayor Bell’s security detail. Doc. 112-8 at 2. Bogus

claims that before August 2014 Sergeant Harris made unwanted romantic advances


                                          2
       Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 3 of 41




toward her in person and by text message. Doc. 112-1 at 8 & 42. Harris denies that

he made any sexual advances or comments of a sexual nature. Doc. 112-8 at 6.

      Bogus claims that in 2014 and earlier she did not have as many opportunities

to work overtime as her coworkers in the Mayor’s security detail because of her

gender, her interracial romantic relationship, and complaints she made about Harris’

behavior. Doc. 112-1 at 7 & 10–11. In 2014 and 2015, two of Bogus’ fellow officers

worked more overtime hours than she did, and two worked less. Doc. 112-5 at 2–3.

Jeffrey Whitt and Eric Smith, both of whom are black men, worked 1,704.86 and

1,871.78 overtime hours, respectively. Doc. 112-5 at 3. Bogus worked 1,124.73

overtime hours. Doc. 112-5 at 2. Kareem Easley and Marcel Walker, who also are

both black men, worked 326.91 and 933.26 overtime hours, respectively. Doc. 112-

5 at 2. On several occasions, Bogus was offered opportunities to work overtime but

declined to do so. Doc. 112-8 at 6.

      On October 9, 2014, Bogus emailed Harris explaining that she had been

excluded from the schedule for providing security at Mayor Bell’s home while he

was on vacation from September 14, 2014 to September 29, 2014. Doc. 112-8 at 4–

5 & 10–13. In an email response, Harris apologized for Bogus’ omission from the

schedule, which he characterized as an “oversight,” and he told Bogus that he would

use a sign-up sheet for special assignments in the future to make sure that the mistake

did not occur again. Doc. 112-8 at 12. When Bogus replied to Harris on October 9,


                                          3
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 4 of 41




2014, she complained about conversations she had with him on October 2, October

8, and October 10, and told him that she thought he was attempting to “to pay [her]

back for some reason or another.” Doc. 112-8 at 11. This email was Bogus’ first

complaint to Harris about any assignment or the amount of c offered to her. Doc.

112-8 at 4.

      Bogus claims that Mayor Bell fostered a sexually hostile work environment

by permitting Harris to manage his security detail. Doc. 112-1 at 8. Specifically,

Bogus alleges that Harris called her “more often than he should” and that he sent

text messages to her and made “other unwanted gestures” sometime before the

summer of 2014. Doc. 112-1 at 8. Bogus could not identify any specific calls, text

messages, or gestures that made her uncomfortable or that she felt were sexually

harassing. Doc. 112-1 at 42. Bogus testified that she never reported Harris’ conduct

and that she “still worked” despite his conduct. Doc. 112-1 at 42.

      In 2013, Bogus commenced a romantic relationship with her supervisor, Ray

Tubbs, a deputy chief who is white. Docs. 112-1 at 7 & 112-2 at 70. Just over one

year later, in September 2014, April Odom, the City’s Director of Communications,

reported to Chief of Police AC Roper that she witnessed an argument between Bogus

and Tubbs outside of a restaurant. Docs. 112-8 at 3 & 112-7 at 3. Afterword, the

City of Birmingham retained an attorney, Matt Beam, to investigate the incident and

inquire into the relationship between Bogus, Tubbs, and Odom. Doc. 112-11 at 1.


                                         4
       Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 5 of 41




Odom worked for the City and had no affiliation with BPD. Docs. 112-7 at 3 & 112-

8 at 4. Beam’s investigation concluded that the altercation at the restaurant stemmed

from the fact that Tubbs was carrying on relationships with Bogus and Odom at the

same time. Doc. 112-11 at 2–3. The City asked Beam to “mediate the personal

dispute between Officer Bogus, Deputy Chief Tubbs, and Ms. Odom and develop a

plan for a resolution.” Doc. 112-11 at 3. Beam did not speak with Mayor Bell during

the investigation. Doc. 112-11 at 3.

      Around October 2014, Bogus became pregnant with Tubbs’ child. Doc. 112-

1 at 30. She notified BPD of her pregnancy in January 2015. Doc. 112-1 at 30. On

January 3, 2015, Tubbs filed a complaint against Bogus with BPD’s Division of

Inspections and Internal Affairs. Docs. 112-5 at 3 & 112-6 at 1. Tubbs alleged that

on January 2 Bogus confronted him in his office about his purported relationship

with Odom. Doc. 112-6 at 1. Bogus allegedly said that “she was going to f**k them

up and kill [Tubbs],” she had “threatened to kill him several times over the [prior]

several months,” and “threatened to kill his daughter and ex-wife.” Doc. 112-6 at 1.

The complaint also alleged that Bogus sent Tubbs harassing emails and Facebook

messages and went to his apartment uninvited late at night on multiple occasions.

Doc. 112-6 at 1. BPD placed Bogus on paid administrative leave. Doc. 112-1 at 29.

BPD’s investigation concluded that Bogus had engaged in “conduct unbecoming

[of] a police officer.” Doc. 1 at 13.


                                         5
       Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 6 of 41




      On January 8, 2015, BPD reassigned Bogus from the Mayor’s security detail

to its Community Services Division. Doc. 112-5 at 3. While her role changed, her

salary remained the same. Docs. 112-1 at 30 & 112-5 at 3. According to Harris and

Mayor Bell, the decision to reassign Bogus was Chief Roper’s alone. Docs. 112-7 at

4 & 112-8 at 5. Harris testified that he was not aware of Bogus’ pregnancy until

after she was transferred, and Mayor Bell did not learn about the pregnancy until

Bogus’ child was born in July 2015. Docs. 112-7 at 4 & 112-8 at 5. Bogus remained

in the Community Services Division until taking maternity leave after giving birth

in July 2015. Doc. 112-1 at 19 & 30–31. She stayed on maternity leave until October

2015. Doc. 112-1 at 32.

      On October 3, 2015, BPD promoted Bogus to Sergeant and increased her pay.

Doc. 112-1 at 32; Doc. 112-5 at 8–9; Doc. 112-9 at 3. Chief Roper and Mayor Bell

both approved the promotion. Doc. 112-1 at 32; Doc. 112-5 at 8–9; Doc. 112-7 at 4.

As a Sergeant, Bogus’ responsibilities increased, and she now was responsible for

the supervision of the police officers assigned to her shift. Docs. 112-9 at 8–9 & 112-

10 at 5. BPD is divided into four precincts led by Captains, and at least once per

year the Captains select which recently promoted Sergeants will work in their

precincts. Docs. 112-9 at 1 & 112-10 at 2. The selection process is determined by

seniority, with the senior-most Captain picking first. Docs. 112-9 at 2 & 112-10 at

1. Paul Irwin selected Bogus to work as a Sergeant in the West Precinct, which is


                                          6
       Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 7 of 41




BPD’s largest precinct. Doc. 112-9 at 1 & 3.

      The West Precinct had one Lieutenant assigned to each shift (morning, day,

and night), all of whom reported directly to Irwin. Doc. 112-9 at 1. Each shift had

four Sergeants who reported to the Lieutenant assigned to their shift. Doc. 112-9 at

1. Shift assignments and days off at BPD are based primarily on seniority. Doc.

112-2 at 66. However, officers may state their preference for shift assignments and

days off twice per year. Doc. 112-10 at 2–3. The senior-most Sergeant in each

precinct gets the first choice to state his or her scheduling preferences. Doc. 112-10

at 2–3. In October 2015, Bogus had just been promoted and did not have seniority

over any other West Precinct Sergeant––as a result, she was assigned the night shift

from 3:00 p.m. to 11:00 p.m. Doc. 112-10 at 3–4.

      On October 12, 2015, Bogus sent a memorandum to Irwin describing some of

the challenges she had faced since her promotion to Sergeant. Docs. 112-1 at 160 &

112-9 at 3. Bogus explained that she is a single parent and would not be able to

transport her children to and from daycare and to a babysitter if she worked the night

shift. Doc. 112-1 at 160. She requested a meeting with Irwin to discuss temporary

“accommodations that can be made temporarily or any other assignments as a

sergeant at the West Precinct with more flexible hours.” Doc. 112-1 at 160. Irwin

met with Bogus on October 15 and told her that BPD could provide her a temporary

“personal hardship” accommodation for up to six weeks, which would allow Bogus


                                          7
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 8 of 41




to work Monday through Friday from 8:30 a.m. to 5:00 p.m. Doc. 112-1 at 161. He

also told Bogus that she would need to resume the night shift on November 30. Doc.

112-1 at 161. On November 9, Bogus sent a memorandum to Chief Roper requesting

“to continue working this shift as it accommodates my family responsibilities.” Doc.

112-1 at 163. However, Chief Roper did not approve Bogus’ request because

hardship accommodations are granted for no longer than six weeks, and Chief Roper

determined that the request was not in the best interests of BPD and the community.

Doc. 112-6 at 37; Doc. 112-9 at 3–5; Doc. 112-10 at 3. Specifically, granting Bogus’

request for a permanent shift reassignment “would have meant that the night shift in

the West Precinct would have been operating with three instead of four Sergeants.”

Doc. 112-9 at 4.

      BPD policy states that officers may choose their shifts “by seniority, so long

as the interest of [BPD] is kept foremost.” Doc. 112-2 at 66. If BPD’s interests

conflict with an officer’s desired shift, the officer must provide an “acceptable

reason for not being transferred,” which could include “school,” “personal

hardship,” or “unique circumstances.” Doc. 112-2 at 66. The policy does not define

“personal hardship.” According to Irwin and Hatcher, it is not in BPD’s best interest

to permit every officer to work his or her desired shift, “as some shifts would

inevitably be left understaffed to the detriment of the community.” Docs. 112-9 at 2

& 112-10 at 3. Further, Irwin and Hatcher testified in their declarations that it is


                                         8
       Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 9 of 41




easier for BPD to grant temporary shift accommodations to police officers than to

Sergeants “because Sergeants have supervisory responsibilities that police officers

do not have.” Docs. 112-9 at 5 & 112-10 at 5. Irwin is not aware of any Sergeant

other than Bogus who received a temporary shift accommodation. Doc. 112-10 at 5.

      Irwin and Chief Roper suggested that Bogus could ask other Sergeants if they

would be willing to trade shifts with her. Docs. 112-6 at 37 & 112-9 at 5. Irwin also

told Bogus that she could accept a demotion to a police officer position, where she

would have seniority and could therefore choose her desired shifts and days off. Doc.

112-9 at 6. Instead, Bogus resumed working on the night shift after her temporary

accommodation period ended on November 30, 2015. Doc. 112-1 at 49–50. On

December 21, Bogus wrote Chief Roper that she believed the North Precinct needed

a Sergeant for its morning shift. Doc. 112-6 at 34. Bogus offered to fill this shift as

long as she could continue to have Saturdays and Sundays off. Doc. 112-6 at 34.

Chief Roper did not approve the request because the North Precinct’s vacancy was

due to the temporary transfer of one of its Sergeants to the West Precinct pending an

investigation. Doc. 112-6 at 20 & 40–41.

      Late in December 2015, Chief Roper responded to Bogus. Doc. 112-6 at 36.

He explained that scheduling preferences are based on seniority, encouraged her to

find a Sergeant with whom to trade shifts, and suggested that she might be more

likely to find a trading partner if she offered to trade shifts without requiring certain


                                           9
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 10 of 41




days off. Doc. 112-6 at 36. Chief Roper then met with Bogus on January 21, 2016

and suggested that she speak with her precinct’s Captain about switching shifts with

another Sergeant in that precinct or a Sergeant in a different precinct. Doc. 112-6 at

37. Chief Roper then followed up with an email explaining to Bogus that it would

be “very important” for her to find someone with whom to trade shifts because she

is “assigned to the busiest shift in the busiest precinct.” Doc. 112-6 at 37. He

believed that Bogus should be able to find a trading partner because Bogus had

abandoned her requirement to keep the same days off (Saturdays and Sundays). Doc.

112-6 at 37. However, through January and February 2016 Bogus was unable to

find another Sergeant with whom she could switch shifts. Doc. 112-6 at 38–46.

      On February 5, 2016, Bogus emailed Peggy Polk, the City’s Director of

Human Resources (“HR”), alleging that she had been subjected to a hostile work

environment because Irwin and Chief Roper did not help her find a schedule that

enabled her to properly care for her children. Doc. 112-6 at 47 & 50. HR investigated

the complaint by interviewing witnesses, reviewing correspondence, and analyzing

information on the shift assignments and responsibilities of other black female

Sergeants in the West Precinct. Doc. 112-5 at 4. While the investigation was

pending, Bogus received a temporary transfer to the South Precinct at her request.

Doc. 112-5 at 4. The investigation concluded that Bogus had not been subjected to

a hostile work environment or discrimination on the basis of her race, gender, or


                                         10
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 11 of 41




interracial relationship. Docs. 112-5 at 5 & 112-6 at 10–11. Bogus therefore

transferred back to the West Precinct in March 2016. Docs. 112-6 & 112-9 at 10.

      After returning to the West Precinct, Bogus initially worked the night shift,

but then transitioned to the morning shift (11:00 p.m. to 7:00 a.m.) on June 11, 2016.

Doc. 112-5 at 16–18. Between March 4, 2017 and September 1, 2017, she was

assigned to the day shift (7:00 a.m. to 3:00 p.m.), but returned to the morning shift

from September to October 2017, was back on the day shift between October and

November 2017, and has worked on the morning shift since November 25, 2017.

Doc. 112-5 at 19–22.

      Bogus claims that other officers were given shift accommodations while she

was not. Docs. 112-1 at 13 & 112-6 at 5–7. Specifically, Bogus alleged during the

HR investigation that Sergeants Angela Bishop, Teresa Colston, and Tashara Ridley

were granted hardship accommodations that she was denied. Doc. 112-6 at 9. She

also identified two police officers, Antonio Washington and Tiffany Calhoun, who

received hardship accommodations. Doc. 112-6 at 9. However, Bishop and Colston

did not request accommodations while they were Sergeants, and Ridley took a

demotion to a police officer position after her hardship accommodation was not

extended to the length she requested. Doc. 112-6 at 10; Doc. 112-9 at 8–9; Doc. 112-

10 at 6. Police Officers Antonio Washington and Tiffany Calhoun, like Bogus, were

each granted temporary hardship accommodations. Docs. 112-6 at 72–74 & 112-9


                                         11
         Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 12 of 41




at 8–9.

         Bogus also alleges that Irwin intentionally omitted her from a precinct-wide

email list after her March 2016 transfer back to the West Precinct, preventing her

from receiving “pertinent information to completely do [her] job.” Doc. 112-1 at 11.

She also claims that Irwin made “several different gestures” and “statements” toward

her in staff meetings “[r]egarding seniority.” Doc. 112-1 at 11 & 13. According to

Irwin, he used a “preset” email list when emailing Sergeants within the West

Precinct. Doc. 112-9 at 10. During Bogus’ temporary transfer to the South Precinct

in February 2016, she had been removed from the West Precinct email list. Doc.

112-9 at 10. When Bogus returned, Irwin attempted to add her back to the email list,

but the “list did not properly update to include” Bogus “due to a technological

mistake.” Doc. 112-9 at 10–11. Irwin “immediately added” Bogus to the list once

she told him that she was not receiving his emails. Doc. 112-9 at 11. Irwin explained

that this was the only time he left Bogus off the distribution list, and that he “never

intentionally excluded” Bogus from emails to West Precinct Sergeants. Doc. 112-9

at 11.

         On March 31, 2015, Bogus filed her first charge of discrimination with the

U.S. Equal Employment Opportunity Commission (“EEOC”). Doc. 3-1. In the

charge, she alleged that she was removed from the Mayor’s security detail because

of her interracial relationship and ensuing pregnancy with a biracial child. Doc. 3-1


                                          12
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 13 of 41




at 2. She also alleged that she was subjected to a “hostile working environment.”

Doc. 3-1 at 2.

      On January 19, 2016, Bogus filed a second EEOC charge alleging that she

was discriminated against, retaliated against, and subjected to a hostile work

environment. Doc. 3-3 at 1–2. In this charge, Bogus alleged that she was subjected

to a hostile work environment because of her gender, race, and status as a single

parent of a biracial child. Doc. 3-3 at 1–2. She cited the denial of her request to

permanently extend her hardship accommodation. Doc. 3-3 at 1.

      Bogus filed suit in this court on May 19, 2017, asserting a number of claims

arising out of her employment with BPD, including (1) Title VII race discrimination;

(2) Title VII “pregnancy discrimination”; (3) Title VII hostile work environment;

(4) Title VII retaliation; (5) 42 U.S.C. § 1983 deprivation of rights under color of

law; (6) 42 U.S.C. § 1983 Fourteenth Amendment Due Process Clause violation; (7)

42 U.S.C. § 1981 race and color discrimination; (8) 42 U.S.C. § 1983 Equal

Protection Clause violation; and a state-law claim for intentional infliction of

emotional distress. Doc. 1. On June 20, 2017, the defendants filed a motion to

dismiss or, in the alternative, motion for more definite statement. The court granted

in part and denied in part the motion, identifying the following surviving claims:

      (1) Claims asserted under Title VII . . . against the City only, based on
      the following allegations:
         a. Bell’s and/or Harris’s decision to deny the plaintiff the
             opportunity to earn overtime compensation.
                                         13
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 14 of 41




         b. Bell’s and/or Harris’s decision to transfer the plaintiff from the
            Mayor’s security detail either because of her interracial
            relationship with Deputy Chief Tubbs or due to her pregnancy.
         c. Bell’s and/or Harris’s creation of a sexually hostile work
            environment.
         d. Bell’s and/or Harris’s retaliation against the plaintiff because she
            complained during the Beam investigation that Harris made
            unwanted romantic advances to her.
         e. Harris’s retaliation for plaintiff’s complaint to him that she was
            being discriminatorily denied the opportunity to earn overtime.
         f. Irwin’s decision to deny Bogus a shift accommodation due to her
            prior interracial relationship with Tubbs and the birth of her bi-
            racial child.
         g. Irwin’s harassment and creation of a racially hostile work
            environment because of Bogus’ race and prior interracial
            relationship with Tubbs.
         h. Irwin’s creation of a racially and sexually hostile work
            environment in retaliation for plaintiff having previously filed an
            EEOC charge.

      (2) Claims under 42 U.S.C. § 1983 brought against Irwin in his
      individual capacity based on:
         a. Irwin’s retaliation against Bogus in violation of the First
            Amendment for reporting misconduct that she observed
            occurring within the City.
         b. Irwin’s decision to grant accommodations to other employees
            but not to Bogus in violation of the Fourteenth Amendment
            Equal Protection Clause.
         c. Irwin’s decision to exclude Bogus (1) from receiving reports and
            (2) from the supervisor’s email list, while including all other
            supervisors, in violation of the Fourteenth Amendment Equal
            Protection Clause.

      (3) Claims under 42 U.S.C. § 1981 of race discrimination in contract brought
      against the City, and Harris, Bell, and Irwin in their individual capacities.

Doc. 32 at 44–45. The defendants now move for summary judgment on all

remaining claims. Doc. 111 at 4–5.


                                         14
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 15 of 41




                          III. STANDARD OF REVIEW

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “Only disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of

summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

dispute of material fact is genuine only if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id.

      The moving party “always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying those portions of the

pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, which it believes demonstrate the absence of a genuine

[dispute] of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal quotation marks omitted). In responding to a properly supported motion

for summary judgment, the nonmoving party “must do more than simply show that

there is some metaphysical doubt as to the material fact.” Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Indeed, the nonmovant

must “go beyond the pleadings” and submit admissible evidence demonstrating

“specific facts showing that there is a genuine [dispute] for trial.” Celotex, 477 U.S.

at 324 (internal quotation marks omitted). If the evidence is “merely colorable, or


                                          15
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 16 of 41




is not significantly probative, summary judgment may be granted.” Anderson, 477

U.S. at 249 (citations omitted).

      When a district court considers a motion for summary judgment, it “must view

all the evidence and all factual inferences reasonably drawn from the evidence in the

light most favorable to the nonmoving party, and must resolve all reasonable doubts

about the facts in favor of the nonmovant.” Rioux v. City of Atlanta, Ga., 520 F.3d

1269, 1274 (11th Cir. 2008) (citation and internal quotation marks omitted). The

court’s role is not to “weigh the evidence and determine the truth of the matter but

to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249.

“If a reasonable fact finder evaluating the evidence could draw more than one

inference from the facts, and if that inference introduces a genuine issue of material

fact, then the court should not grant summary judgment.” Allen v. Bd. of Pub. Educ.

for Bibb County, 495 F.3d 1306, 1315 (11th Cir. 2007) (citation omitted).

Importantly, if the nonmovant “fails to adduce evidence which would be sufficient

. . . to support a jury finding for [the nonmovant], summary judgment may be

granted.” Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1370

(11th Cir. 1997) (citation omitted).

                                   IV. DISCUSSION

A.    Motion to Compel

      In her motion to compel, Bogus requests several categories of documents and


                                         16
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 17 of 41




information relating to (1) other female officers who gave birth or adopted children,

(2) other accommodation requests by male or female officers, (3) unspecified

personnel files; (4) previous lawsuits and complaints involving BPD; and (5) other

members of Mayor Bell’s security detail. Doc. 121 at 4–10. For the following

reasons, Bogus is not entitled to any additional discovery and her motion to compel

is due to be denied.

      First, Bogus has not shown why she was unable to file a motion to compel

prior to the expiration of the deadline for discovery. The discovery deadline was

extended to April 5, 2019, see Doc. 74, yet Bogus did not file her motion to compel

until almost one month later, on May 2, 2019. Doc. 102. Because of several

deficiencies in the motion, on May 30, 2019, the court directed Bogus to file a

supplemental motion. Doc. 119. She did so on June 13, 2019. Doc. 121. But even

Bogus’ original motion was filed after the expiration of the discovery deadline and

she has provided no justification for failing to file her motion in a timely fashion.

Courts routinely deny motions to compel filed after the close of discovery. See, e.g.,

El-Saba v. Univ. of S. Ala., 738 F. App’x 640, 645 (11th Cir. 2018) (affirming the

district court’s denial of a motion to compel where “the motion was filed almost two

weeks after the close of discovery and therefore was untimely”).

      Moreover, even if the court were to entertain Bogus’ motion, it would be due

to be denied on its merits. Bogus argues that “[d]ocuments relating to female officers


                                         17
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 18 of 41




. . . who gave birth or adopted children are highly relevant to [her] allegations that

[she] was subjected to discrimination,” but she does not explain how these

documents, even if in existence and recoverable by the City, are relevant to her suit,

not overbroad, and not redundant of her other discovery requests. Doc. 121 at 4–5.

Moreover, many of these documents would have limited relevance, if any, given that

Bogus claims that she was discriminated against for having an interracial

relationship and biracial child, and the request is not limited to women in interracial

relationships and/or with biracial children. The defendants also have disclosed that

they do not maintain records differentiating the employees who have given birth or

adopted a child while working at BPD. Doc. 126 at 6. Thus, Bogus’ request would

force the defendants to “individually search the files of all female police officers

who have taken leave in the last 10 years to determine if that individual took leave

related to pregnancy.” Doc. 126 at 6. Bogus has not demonstrated the relevance of

this request, and it is overbroad and unduly burdensome to the City.

      Next, Bogus seeks “[d]ocuments related to accommodation request[s] for any

reason by male or female” employees. Doc. 121 at 6 & 19–20. Again, Bogus offers

no explanation for why all accommodation requests by any male or female BPD

officer would be relevant to her remaining claims. Again, this request is overly

broad and unduly burdensome. Bogus references her alleged diagnosis “with

postpartum depression after returning to work after giving birth to [her] biracial baby


                                          18
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 19 of 41




and young son,” but she has not made any claims in this lawsuit under the Americans

with Disabilities Act for disability discrimination. Rather, she contends that other

coworkers were treated more favorably because they were granted hardship

accommodations while she was not, a claim for which there is already relevant

evidence in the record. According to the defendants, the City does not maintain

records of every employee who makes a hardship accommodation request, and it has

already “searched for and . . . produced any potentially relevant, responsive

documents that could be located regarding the shifts worked by [Bogus’] purported

comparators.” Doc. 126 at 8.

      Bogus also requests “[d]ocuments relating to personnel files” to show that the

defendants “had a pattern or practice of discriminatory [conduct] and violations of

due process rights[.]” Doc. 121 at 7. This request is overbroad because Bogus does

not explain which personnel files she seeks and for what purpose. In Bogus’ requests

for production, she requested personnel and Internal Affairs files for Irwin and

Harris. Doc. 121 at 37. The City already has produced “documents related to any

complaints of or training regarding harassment, discrimination, or retaliation for Mr.

Harris and Mr. Irwin,” but has not produced Internal Affairs or personnel files

because it considers these records to be confidential. Doc. 126 at 9. Nevertheless,

the defendants explain that the only documents in Harris’ or Irwin’s Internal Affairs

or personnel files “that relate to any type of harassment, discrimination, or retaliation


                                           19
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 20 of 41




are the policy acknowledgements that Defendants have produced.” Doc. 126 at 9.

      Bogus also requests unspecified “[d]ocuments relating to previous lawsuits

and complaints.” Doc. 121 at 8. Bogus had asked in interrogatories for all “details

regarding any allegations and lawsuits by any previous employee(s) against the City

of Birmingham and the Birmingham Police Department in the past ten (10) years

. . . in which employees claimed discrimination and retaliation [under] Title VII[.]”

Doc. 121 at 16. This request is far too broad since it is not tailored to discrimination

or retaliation claims that might be relevant to Bogus’ claims here and also includes

employees who did not work for BPD. Moreover, lawsuits filed in state or federal

court are publicly available information that is already accessible to Bogus through

a public records search. Finally, the Eleventh Circuit has held that “evidence of

other acts of discrimination by the same decision-maker against other employees in

the plaintiff’s protected group” may be relevant to a Title VII claim. Smith v.

Lockheed-Martin Corp., 644 F.3d 1321, 1341 (11th Cir. 2011) (emphasis added).

Bogus’ request is substantially broader.

      Finally, Bogus seeks “[d]ocuments relating to members of Bell’s staff, who

violated criminal statutes and violated duly promulgated, official rules and

regulations.” Doc. 121 at 9. She claims that “Bell allowed members of his staff to

violate criminal statutes, official rules, and regulations far worse than [her] actions

while pregnant.” Doc. 121 at 10. While the request is vague and inarguably


                                           20
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 21 of 41




overbroad, Bogus’ request implies that other members of Mayor Bell’s security

detail engaged in misconduct and were treated more favorably than the treatment she

received.   But Bogus has not identified anyone who purportedly engaged in

misconduct or explained which “criminal statutes and . . . official rules and

regulations” were violated. Moreover, to demonstrate disparate treatment, Bogus

must point to coworkers who were “similarly situated in all material respects.” Lewis

v. City of Union City, Ga., 918 F.3d 1213, 1229 (11th Cir. 2019). Bogus does not

identify any individuals who were purportedly involved in similar conduct, subject

to the same supervisor, and who shared the same rank. See id. at 1227–28.

Accordingly, Bogus’ motion to compel is due to be denied on its merits if not for its

unjustified delay.

B.    Motion for Summary Judgment

      1.     Statute of Limitations and Exhaustion of Administrative Remedies

      In its April 11, 2018 opinion resolving the defendants’ motion to dismiss, the

court found that “Title VII claims based on any discriminatory, hostile, or retaliatory

actions by the City that occurred prior to October 2, 2014, are time-barred because

such actions were outside the 180-day time limit for the filing of [Bogus’] EEOC

charge.” Doc. 32 at 21. The court calculated this date based on the filing of Bogus’

first EEOC charge on March 31, 2015. Doc. 32 at 21. The court further found that

any discrimination, hostile work environment, or retaliation claim based on events


                                          21
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 22 of 41




occurring after March 31, 2015 must have been included in Bogus’ January 19, 2016

charge “unless such events were reasonably related to the original 2015 charge.”

Doc. 32 at 22. “Thus, allegedly discrete discriminatory or retaliatory actions by the

City occurring after the filing of the March 2015 charge but before July 23, 2015”

would also be time-barred. Doc. 32 at 22–23. Specifically related to Bogus’ hostile

work environment claim against Harris, the court concluded that the limitations

period “cuts off any claims arising from Harris’s romantic overtures to the plaintiff

during the summer of 2014.” Doc. 32 at 23. The court also dismissed any claim

under the Equal Protection Clause that accrued prior to May 19, 2015 under 42

U.S.C. § 1983’s two-year statute of limitations. Doc. 32 at 39.

      Additionally, the court previously noted that the statute of limitations for 42

U.S.C. § 1981 claims in Alabama is “two years after the plaintiff ‘knows or

reasonably should know that the discriminatory act has occurred, the same point

from which the Title VII 180-day limitations period runs.’” Doc. 32 at 21 n.16

(quoting Stafford v. Muscogee Cty. Bd. of Educ., 688 F.2d 1383, 1390 (11th Cir.

1982)). Nevertheless, because the defendants had not moved for the dismissal of

Bogus’ § 1981 claims on this basis, these claims survived “against the City and the

individual defendants in their personal capacities only.” Doc. 32 at 21 n.16

(emphasis omitted).

      The defendants assert that any claim based on a denial of opportunities for


                                         22
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 23 of 41




overtime is time-barred because Bogus complained to Harris about missing out of

overtime in September 2014 and has not alleged or submitted any evidence that “she

was denied overtime opportunities after October 2, 2014 (180 days before her 2015

charge was filed).” Doc. 111 at 31. The defendants further argue that Bogus failed

to exhaust her administrative remedies with respect to any claim based on a denial

of overtime because she did not mention a denial of overtime opportunities in her

2015 EEOC charge. Doc. 111 at 32–33.

      As the defendants recognize, Bogus complained to Harris about a purported

lack of opportunities for overtime on October 9, 2014, one week after the limitations

period began for her 2015 EEOC charge. Doc. 112-1 at 37. And Bogus’ email to

Harris on October 10, 2014 related in part to conduct that occurred on October 2,

October 8, and October 10. Doc. 112-8 at 11. Nevertheless, the denial of overtime

opportunities is not Bogus’ only allegation of disparate treatment, as she also claims

that she suffered discrimination by her exclusion from the West Precinct email list,

by the denial of her choice of shifts, and by the reassignment from the Mayor’s

security detail. Thus, any denial of overtime is just one component of the factual

predicate for Bogus’ disparate treatment claim. In any event, as will be soon

discussed, any Title VII, § 1981, or § 1983 claim based on a theory of disparate

treatment is due for dismissal on its merits regardless of its timeliness.

      Further, the court cannot agree with the defendants’ narrow reading of Bogus’


                                          23
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 24 of 41




2015 EEOC charge. In it, Bogus complains that once she refused to sign a waiver

following the Beam investigation, she was “subjected to discriminatory treatment.”

Doc. 3-1 at 2. She explains that she was reassigned in January 2015 after she

disclosed her pregnancy to BPD. Doc. 3-1 at 2. Bogus concludes by claiming that

once her relationship with Tubbs “became public, [she] was punished for being a

black female who had a relationship with a white superior.” Doc. 3-1 at 2.

      A plaintiff’s suit is “limited by the scope of the EEOC investigation which

can reasonably be expected to grow out of the charge of discrimination.” Alexander

v. Fulton County, Ga., 207 F.3d 1303, 1332 (11th Cir. 2000) (citation and internal

quotation marks omitted). Claims are permissible if they “amplify, clarify, or more

clearly focus the allegations in the EEOC complaint, but . . . allegations of new acts

of discrimination are inappropriate.” Gregory v. Ga. Dep’t of Human Res., 355 F.3d

1277, 1279–80 (11th Cir. 2004) (internal quotation marks omitted). “The proper

inquiry is whether the complaint is like or related to, or grew out of, the allegations

contained in the relevant charge.” Kelly v. Dun & Bradstreet, Inc., 557 F. App’x

896, 899 (11th Cir. 2014). And, importantly, “courts are . . . extremely reluctant to

allow procedural technicalities to bar claims brought under Title VII.” Gregory, 355

F.3d at 1280 (internal quotation marks omitted). Accordingly, “the scope of an

EEOC complaint should not be strictly interpreted.” Id.

      Bogus’ allegation that she was denied overtime opportunities, like her other


                                          24
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 25 of 41




alleged discrimination, is at least “like or related to” and could have grown out of an

EEOC investigation into her complaint that she was “punished” for having an

interracial relationship and biracial child with Tubbs. BPD was aware of and

investigated Bogus’ relationship with Tubbs in September 2014, and Bogus became

pregnant in October 2014. Harris testified that he was aware of Bogus’ relationship

with Tubbs in September 2014. Doc. 112-8 at 3. This particular allegation—like

Bogus’ allegations that she was discriminatorily reassigned, denied a shift

accommodation, and taken off of an email list—is closely related to the gravamen

of her EEOC complaint that she was mistreated because of her relationship with

Tubbs and her pregnancy. Thus, the court will address the merits of Bogus’ claims.

      2.     Title VII, 42 U.S.C. § 1981, and Equal Protection

      As outlined above, the following claims remain pending: Title VII

discrimination on the basis of Bogus’ pregnancy and interracial relationship,

retaliation, and hostile work environment; 42 U.S.C. § 1983 First Amendment

retaliation and Equal Protection Clause violations; and 42 U.S.C. § 1981 race

discrimination in contract. Many of Bogus’ claims, of course, are supported by

overlapping factual allegations. Moreover, “discrimination claims, including hostile

work environment claims, brought under the Equal Protection Clause, 42 U.S.C.

§ 1981, or Title VII . . . are subject to the same standards of proof and employ the

same analytical framework.” Bryant v. Jones, 575 F.3d 1281, 1296 n.20 (11th Cir.


                                          25
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 26 of 41




2009).    The court therefore combines its analysis of Bogus’ employment

discrimination claims.

      Title VII claims are “typically categorized as either mixed-motive or single-

motive claims.” Quigg v. Thomas County Sch. Dist., 814 F.3d 1227, 1235 (11th Cir.

2016). A mixed-motive claim is based on the allegation that “illegal bias, such as

bias based on sex or gender, ‘was a motivating factor for’ an adverse employment

action, ‘even though other factors also motivated’ the action.” Id. (quoting 42 U.S.C.

§ 2000e-2(m)). Single-motive claims, on the other hand, “require a showing that

bias was the true reason for the adverse action.” Id. Both single-motive and mixed-

motive claims “can be established with either direct or circumstantial evidence.” Id.

Here, regardless of whether her claims are characterized as single-motive or mixed-

motive, Bogus has failed to adduce any evidence of a discriminatory motive

animating the defendants’ employment decisions.

      Single-motive claims require the application of the familiar McDonnell

Douglas burden-shifting analysis. Quigg, 814 F.3d at 1237. The plaintiff first must

establish a prima facie case of discrimination. Id. If she does so, the employer must

provide a legitimate, nondiscriminatory reason for its decisions. Id. If the employer

satisfies this burden, the onus shifts back to the plaintiff to show that the employer’s

nondiscriminatory reason is “mere pretext” for discrimination. Id.




                                          26
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 27 of 41




             a.     Prima Facie Case

      To establish a prima facie case of race discrimination, Bogus must show that

(1) she is a part of a protected class; (2) she was qualified for his position; (3) she

was subjected to an adverse employment action; and (4) BPD treated similarly

situated employees outside her protected class more favorably. Crawford v. Carroll,

529 F.3d 961, 970 (11th Cir. 2008). In disparate treatment claims, the plaintiff must

identify comparators who are “similarly situated in all material respects.” Lewis, 918

F.3d at 1229. Thus, “a plaintiff and her comparators must be sufficiently similar, in

an objective sense, that they ‘cannot reasonably be distinguished.’” Id. at 1228

(quoting Young v. United Parcel Serv., Inc., 575 U.S. 206, 231 (2015)).

      Bogus’ claims based on the denial of overtime opportunities, reassignment

from the Mayor’s security detail, and the denial of a permanent shift accommodation

fail because she has not met her burden to establish a prima facie case of employment

discrimination for any of these theories of liability. More specifically, Bogus cannot

show that the purported denial of overtime opportunities, her reassignment, and the

failure to earn a permanent shift accommodation were adverse employment actions.

Further, even accepting Bogus’ version of events, she cannot show that similarly

situated individuals from outside her protected class were treated more favorably.

                    i.    Denial of Overtime

      Bogus’ claim based on a denial of overtime opportunities, even if timely, fails


                                          27
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 28 of 41




because she has not submitted evidence showing that she was, in fact, denied the

opportunity to seek overtime. Conversely, Harris testified by declaration that Bogus

had the same opportunities to earn overtime as the other officers assigned to the

Mayor’s security detail based on a rotation, and that he did not have control over the

number of hours each officer worked. Doc. 112-8 at 1–2 & 6. Bogus has failed to

demonstrate “that she was prevented from working overtime or how much overtime

she lost” due to BPD’s actions. Collins v. Miami-Dade County, 361 F. Supp. 2d

1362, 1372 (S.D. Fla. 2005). Accordingly, any employment discrimination claim

based on a purported denial of overtime opportunities falls short.

      Moreover, even if Bogus had been passed over for overtime assignments

while serving on the Mayor’s security detail, she has failed to point to any evidence

that she was “both qualified and available to work overtime under” BPD’s system

for assigning overtime to security detail employees, but “passed over in favor of

someone else.” Osahar v. Postmaster Gen. of U.S. Postal Serv., 263 F. App’x 753,

762 (11th Cir. 2008). From January 2014 to January 2015, two black men worked

fewer overtime hours than Bogus. Docs. 112-5 at 2 & 112-8 at 6. And for those who

worked more than Bogus, she has made no showing that these individuals were

granted more opportunities for overtime than she was, especially given the record

evidence establishing that Bogus had turned down overtime opportunities on

multiple occasions. Doc. 112-8 at 6. Accordingly, Bogus cannot establish a prima


                                         28
       Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 29 of 41




facie case of employment discrimination based on the allegation that she was denied

opportunities for overtime compensation.

                     ii.     Reassignment

       Similarly, Bogus cannot establish a prima facie employment discrimination

case based on her claim that she was reassigned for discriminatory reasons. Bogus

was reassigned from the Mayor’s security detail following a complaint and

investigation into her purported threat to kill a coworker and his family and alleged

harassment electronically and in person. Doc. 112-1 at 29; Doc. 112-5 at 3; Doc.

112-6 at 1. Nevertheless, Harris and Mayor Bell both testified that the complaint

and investigation played no role in transferring Bogus––explaining that the decision

to reassign her was Chief Roper’s, and Bogus has failed to rebut this contention with

any evidence of her own.1 Docs. 112-7 at 4 & 112-8 at 5. Moreover, Harris and

Mayor Bell were not aware of Bogus’ pregnancy until after she had been placed on

administrative leave and the investigation into her relationship with Tubbs had

commenced. Docs. 112-7 at 4 & 112-8 at 5. Accordingly, even though Harris and

Mayor Bell were aware of Bogus’ relationship with Tubbs at the time of her



1
  While the defendants repeatedly assert that Chief Roper made the decision to reassign Bogus,
they do not explain what, if anything, Chief Roper knew about Tubbs’ complaint or the Beam
investigation at the time of his decision. Nor do they provide a clear reason for Bogus’
reassignment. Bogus speculated in her deposition that Chief Roper was aware of Tubbs’ complaint
and the Beam investigation because Odom complained to Chief Roper. See Doc. 112-1 at 60 (“I
know [Chief Roper knew] about the stuff with Matt Beam because April Odom complained to him
about Matt Beam stuff.”). This evidentiary gap is unresolved by the record before the court.
                                              29
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 30 of 41




reassignment, see Docs. 112-7 at 3 & 112-8 at 5, Bogus has made no demonstration

that the reassignment occurred because of her sex, interracial relationship, or

pregnancy.

      Further, Bogus fails to meet her burden at the prima facie stage because she

cannot show that her reassignment from the security detail constituted an adverse

employment action. Under Title VII, an adverse employment action is a decision

that impacts the “terms, conditions, or privileges of the plaintiff’s job in a real and

demonstrable way.” Davis v. Town of Lake Park, Fla., 245 F.3d 1232, 1238 (11th

Cir. 2001). “The impact must be serious and material, and a reasonable person in

the circumstances presented must have found that the action was materially

adverse.” Mills v. Cellco Partnership, 376 F. Supp. 3d 1228, 1237 (N.D. Ala. 2019)

(internal quotation marks omitted).

      Bogus has made no showing that her reassignment from the Mayor’s security

detail materially affected the terms, conditions, or privileges of her employment “in

a real and demonstrable way.” Davis, 245 F.3d at 1238. Her rate of pay was

unaffected by her reassignment. Docs. 112-1 at 30 & 112-5 at 3. And, even after her

reassignment, Bogus was promoted to Sergeant and earned an increase in salary.

Bogus did not testify in her deposition, let alone adduce any other evidence, that the

terms and conditions of her employment were materially affected during January to

July 2015. Bogus has not shown that her reassignment during this time constituted


                                          30
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 31 of 41




an adverse employment action.

      Even if her reassignment had been an adverse employment action, Bogus

cannot establish a prima facie case of employment discrimination based on her

reassignment because she has not identified any similarly situated coworkers who

were treated differently. “When a plaintiff alleges discriminatory discipline, to

determine whether employees are similarly situated, [the court] evaluate[s] whether

the employees are involved in or accused of the same or similar conduct and are

disciplined in different ways.” Burke-Fowler v. Orange County, Fla., 447 F.3d 1319,

1323 (11th Cir. 2006) (internal quotation marks omitted). Such an evaluation may

also include an examination of “the employees’ records with respect to their histories

of problems with coworkers or supervisors, job performance, tardiness, absenteeism,

and responsiveness to performance evaluations.” Jiles v. United Parcel Serv., Inc.,

360 F. App’x 61, 64 (11th Cir. 2010). Bogus has not pointed to any coworker facing

a complaint and investigation into similar conduct—much less one who was treated

more favorably.     Thus, Bogus cannot establish a prima facie employment

discrimination claim based on her reassignment.

                   iii.   Shift Accommodation

      Finally, Bogus cannot establish a prima facie case based on BPD’s purported

failure to accommodate her scheduling preferences. Bogus does not dispute that

BPD provided an accommodation when it granted her a six-week personal hardship,


                                         31
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 32 of 41




enabling her to work on the day shift.        In any event, even if BPD had not

accommodated Bogus’ request, Bogus has not shown that her assignment to the

night shift had any tangible adverse effect on the terms and conditions of her

employment.

      Further, Bogus has not identified any coworkers who received a better or

permanent shift accommodation after making a similar request. Instead, during the

HR investigation into her complaints, Bogus identified four individuals who were

allegedly treated more favorably––Colston, Bishop, Calhoun, and Washington. But

Bogus has not submitted any evidence that any of these four individuals received a

permanent shift accommodation. In fact, the record reflects that Washington and

Calhoun were granted temporary accommodations. Moreover, even if she had

produced or identified evidence that Colston or Bishop received permanent shift

accommodations, she cannot demonstrate that they were similarly situated to her

because they were not Sergeants when they made an accommodation request, and

“material differences in . . . respective rank and job responsibilities” weigh against

a finding that employees are similarly situated. Rioux v. City of Atlanta, Ga., 520

F.3d 1269, 1281 (11th Cir. 2008). Any employment discrimination claim based on

BPD’s purported failure to provide Bogus with a shift accommodation is due for

summary judgment.




                                         32
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 33 of 41




             b.     Mosaic of Circumstantial Evidence

      As the Eleventh Circuit has recognized, “establishing the elements of the

McDonnell Douglas framework is not . . . the sine qua non for a plaintiff to survive

a summary judgment motion in an employment discrimination case.” Smith v.

Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011). Even in the absence

of proper comparators, a plaintiff “will always survive summary judgment if he

presents circumstantial evidence that creates a triable issue concerning the

employer’s discriminatory intent.” Id. “A triable issue of fact exists if the record,

viewed in a light most favorable to the plaintiff, presents a convincing mosaic of

circumstantial evidence that would allow a jury to infer intentional discrimination

by the decisionmaker.” Id. (internal quotation marks omitted).

      Far from a convincing mosaic, Bogus’ circumstantial evidence is

unpersuasive and virtually nonexistent. Essentially, Bogus contends that BPD took

various actions against her because of her interracial relationship and biracial child,

but she has not come forth with sufficient circumstantial evidence that these factors

played a role in any of BPD’s personnel decisions. Bogus has pointed to no material

evidence in the record showing that BPD had a motive to discriminate against her;

to past instances of discrimination in similar circumstances; or to any examples of

BPD’s “conscious tracking of” race, sex, or an employee’s relationships in its

decisionmaking. See Moultrie v. Ga. Dep’t of Corr., 703 F. App’x 900, 907 (11th


                                          33
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 34 of 41




Cir. 2017) (noting that the plaintiff’s evidence was weaker than the evidence

presented in Smith, 644 F.3d 1328, which first established the “convincing mosaic

of circumstantial evidence” test, because the plaintiff did not demonstrate “a motive

to discriminate, incidents of white and black employees being treated differently,

and the employer’s conscious tracking of race in disciplinary decisions”). Because

Bogus has not put forth sufficient evidence of discrimination, the convincing mosaic

of circumstantial evidence test does not salvage any of her employment

discrimination claims.

             c.        Mixed-Motive Analysis

      For mixed-motive claims, the plaintiff must produce “evidence sufficient to

convince a jury that: (1) the defendant took an adverse employment action against

the plaintiff; and (2) a protected characteristic was a motivating factor for the

defendant’s adverse employment action.” Quigg, 814 F.3d at 1239 (internal

quotation marks omitted) (emphasis omitted). Thus, a reasonable jury must be able

to conclude, “by a preponderance of the evidence, that [Bogus’ race] was a

motivating factor for an adverse employment decision.” Id. The Eleventh Circuit

has characterized this as a “straightforward inquiry into whether the plaintiff has

presented sufficient evidence of mixed-motive discrimination to establish a jury

issue.” Id. at 1240.

      A plaintiff may demonstrate that a protected characteristic was a motivating


                                         34
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 35 of 41




factor in the employer’s decisionmaking by pointing to “remarks that indirectly

evidence discrimination” as long as the context of the remarks shows “that the

employer actually relied on [the plaintiff’s protected characteristic[s]] in making its

decision.” Quigg, 814 F.3d at 1241 (internal quotation marks omitted). Where

statements are “far from stray remarks,” but rather are made in close temporal

proximity to the decision during conversations about the decision, a plaintiff can

show that a jury issue exists with respect to whether her protected characteristic was

a motivating factor in the employer’s decisionmaking. Id. at 1241–42.

      Here, apart from her own speculation, Bogus has not identified any comments

by Irwin, Harris, Mayor Bell, or anyone else at BPD regarding her race, gender,

interracial relationship, or biracial child. Even if she had, Bogus has not shown that

any statement was made in close temporal proximity or logically tied to any of the

challenged employment decisions. Accordingly, Bogus cannot show that there is a

triable issue of fact with respect to whether one of her protected characteristics was

a motivating factor for any of BPD’s employment decisions.

      4.     Retaliation

      Bogus’ claim for retaliation in response to her complaints during the Internal

Affairs investigation, to Harris about a lack of overtime, and about the lack of a shift

accommodation is unsupported by any evidence in the record. Under Title VII, an

employee has suffered an adverse employment action for the purposes of a


                                          35
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 36 of 41




retaliation claim if the “employer’s action would ‘dissuade a reasonable worker from

making or supporting a charge of discrimination.’” Mills, 376 F. Supp. 3d at 1244

(quoting Burlington N. & Santa Fe R.R. Co. v. White, 548 U.S. 53, 68 (2006)

(alteration included)). An adverse employment action must be “judged from the

perspective of a reasonable person in the plaintiff’s position, considering all the

circumstances.” Burlington, 548 U.S. at 70–71. Importantly, the Eleventh Circuit

has pointed out that the Supreme Court’s decision in Burlington “strongly suggests

that it is for a jury to decide whether anything more than the most petty and trivial

actions against an employee should be considered ‘materially adverse’ to [her] and

thus constitute adverse employment actions.” Crawford, 529 F.3d at 973–74.

       Even assuming that under this more lenient standard Bogus has shown that

she suffered an adverse employment action for the purposes of a retaliation claim,

she has made no showing that any allegedly retaliatory act by any of the defendants

resulted from one of her complaints. There is simply no evidence in the record,

whether direct or circumstantial, demonstrating a causal connection between

protected activity and an adverse employment action. Conversely, there is ample

evidence in the record that the defendants’ decisions were unrelated to any of Bogus’

complaints. Thus, there is no triable issue of fact with respect to a claim for

retaliation.

       For example, before Bogus complained about Irwin’s unwillingness to grant


                                         36
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 37 of 41




her a permanent shift accommodation in February 2016, he had explained to her that

he was not permitted to allow her to work any shift she desired. Doc. 112-9 at 5.

Similarly, Bogus has not drawn any direct or circumstantial connection between one

of her complaints and a lack of overtime opportunities—notwithstanding the fact

that Bogus has not pointed to any evidence showing that she was, in fact,

intentionally denied opportunities for overtime.

      5.     Hostile Work Environment

      To establish a prima facie case of harassment or hostile work environment,

Bogus must show that: (1) she belongs to a protected class, (2) she was subjected to

unwelcome harassment, (3) the harassment was based on one or more protected

characteristics, (4) the harassment was “sufficiently severe or pervasive to alter the

terms and conditions of employment and create a discriminatorily abusive working

environment,” and (5) there is a basis for holding the City liable for this behavior.

Thompson v. Carrier Corp., 358 F. App’x 109, 113–14 (11th Cir. 2009).

      Bogus has pointed to no evidence in the record that Harris, Irwin, or Mayor

Bell engaged in activity rising to the level of hostile or harassing. Even Harris’

conduct––which allegedly consists of unidentified phone calls, text messages, and

“gestures”––viewed in the light most favorable to Bogus, does not rise to the level




                                         37
       Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 38 of 41




of severity or pervasiveness to “alter the terms and conditions of employment.”2

Thompson, 358 F. App’x at 114. Bogus also alleges that Irwin denied her a shift

accommodation, treated her differently than her male coworkers, and intentionally

excluded her from West Precinct emails. Doc. 112-1 at 10–11. But none of this

conduct, even if true, is severe or pervasive enough to serve as the basis for a hostile

work environment claim. See, e.g., Naples Comm. Hosp., Inc., 433 F. App’x 797,

800 (11th Cir. 2011) (holding that lack of communication, “petty slights,” and angry

outbursts were not sufficiently severe or pervasive to establish a hostile work

environment claim).

       Bogus does not identify specific harassing statements or a pattern of harassing

behavior—or explain how any such behavior affected the terms and conditions of

her employment at any point during her time at BPD. Even if Bogus were able to

demonstrate that she was subjected to harassment, she has not shown that the City

either knew or should have known about the harassment and failed to take any action

to combat it. This shortcoming is fatal to any hostile work environment claim under

Title VII.

       6.     42 U.S.C. § 1983

       The individual defendants are entitled to qualified immunity with respect to


2
  Any claim based on Harris’ alleged conduct also would fail because it occurred more than 180
days prior to the filing of Bogus’ first EEOC charge of discrimination in March 2015. See Doc. 32
at 23–24.
                                               38
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 39 of 41




any § 1983 claim because Bogus has not shown that any of her constitutional rights

were violated. To establish a First Amendment retaliation claim, a plaintiff must

show: (1) she engaged in speech protected by the First Amendment, (2) the

defendants retaliated against the plaintiff in a way that affected her protected speech,

and (3) a causal connection exists between the defendant’s alleged retaliation and

the adverse effect on the plaintiff’s speech. DeMartini v. Town of Gulf Stream, 942

F.3d 1277, 1289 (11th Cir. 2019). “[W]hen public employees make statements

pursuant to their official duties, the employees are not speaking as citizens for First

Amendment purposes, and the Constitution does not insulate their communications

from employer discipline.” Garcetti v. Ceballos, 547 U.S. 410, 421 (2006). But

statements “by a public employee outside the scope of [her] ordinary job duties

[constitute] speech as a citizen for First Amendment purposes.” Lane v. Franks, 573

U.S. 228, 238 (2014).

      “In § 1983 First Amendment retaliation cases, the Supreme Court has

recognized that retaliatory animus by a governmental actor is a subjective condition

that is ‘easy to allege and hard to disprove.’” Id. (quoting Nieves v. Bartlett, 139 S.

Ct. 1715, 1725 (2019)). When a government employee alleges that she has been

terminated because she engaged in speech protected by the First Amendment, the

court “looks to whether the defendant governmental employer’s retaliatory

motivation was the but-for cause of the adverse employment decision.” Id. If not,


                                          39
      Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 40 of 41




and the employer would have fired the employee in the absence of “a retaliatory

animus motivating that conduct,” a First Amendment retaliation claim cannot

survive. Id.

      For many of the same reasons that Bogus’ employment discrimination claims

are due to be dismissed, Bogus has not shown that she suffered a violation of her

First Amendment right to free speech. Bogus’ constitutional claim is based on

Irwin’s purported retaliation against her for her complaints to HR. But Bogus’

complaints to HR arose out of issues specific to her employment, not issues of public

concern. Accordingly, Bogus was not speaking as a citizen when she complained to

HR about Irwin, and her speech falls outside the ambit of First Amendment

protection.

      Moreover, as discussed above, Bogus has pointed to no evidence in the record

demonstrating a causal link between her protected speech and any purportedly

retaliatory acts. At most, Bogus has put forth mere speculation and conjecture,

which “cannot create a genuine issue of fact.” Cordoba v. Dillard’s, Inc., 419 F.3d

1169, 1181 (11th Cir. 2005). For all of these reasons, Bogus’ claim for First

Amendment retaliation, like all of her other claims, is unsupported by any evidence

in the record and cannot survive summary judgment.

                               V. CONCLUSION

      For these reasons, it is ORDERED that the Supplemental Motion to Compel


                                         40
     Case 2:17-cv-00827-GMB Document 133 Filed 02/12/20 Page 41 of 41




(Doc. 121) is DENIED.

      It is further ORDERED that Defendants’ Motion for Summary Judgment

(Doc. 110) is GRANTED, and all claims asserted by Plaintiff Kesha LaShawn Bogus

are DISMISSED with prejudice.

      A final judgment will be entered separately.

      DONE and ORDERED on February 12, 2020.


                                   _________________________________
                                   GRAY M. BORDEN
                                   UNITED STATES MAGISTRATE JUDGE




                                        41
